DETAILED ACTION
Non-Final Rejection (3/9/22)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Allowable Subject Matter

Claims 14-18 are objected to as being dependent upon a rejected base claim. These claims appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claims, clearly identify the support [Fig #, Para #, line #, etc.] for all the amended claimed limitations in the original application, claimed limitations must be shown in the figures, and required additional search of all the amended claims.

Claim Rejections - 35 USC § 102 (a) (1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Following claims are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DE 102018207221.
Regarding claims 1-13, 19-20, DE 102018207221 discloses the invention as claimed to include  a side sill inner 3; a side sill outer 3 disposed outside the side sill inner 3 and bonded to the side sill inner 3; and a side sill reinforcement member 10 installed in a space between the side sill inner 3 and the side sill outer 3, wherein the side sill reinforcement member 10 has a plurality of portions each having a closed section formed to penetrate in a width direction of the vehicle, and portions of the plurality of portions are repeatedly formed in a longitudinal direction of the vehicle;  wherein the side sill reinforcement member 10 further comprises: an upper reinforcement member 12 bonded to at least one of an inside surface of an upper surface portion 7 of the side sill inner 3 or an inside surface of the upper surface portion 9 of the side sill outer 3; and a lower reinforcement member 14 bonded to at least one of an inside surface of a lower surface portion  of the side sill inner 3 or an inside surface of a lower surface portion  of the side sill outer 3, and wherein the upper reinforcement member 12 and the lower reinforcement member 14 are bonded at intervals therebetween to have the closed section formed to penetrate in the width direction of the vehicle; the upper reinforcement member 12 formed with a plurality of upper side sill bonding portions 18A at intervals therebetween, each upper side sill bonding portion 18A convexly formed to be bonded to at least one of the inside surface of the upper surface portion 7 of the side sill inner 3 or the inside surface of the upper surface portion 9 of the side sill outer 3; and the lower reinforcement member 14 formed with a plurality of lower side sill bonding portions 18A at intervals therebetween, and bonded to the upper reinforcement member 12, each the lower side sill bonding portions 18A concavely formed to be bonded to at least one of the inside surface of the lower surface portion  of the side sill inner 3 or the inside surface of the lower surface portion  of the side sill outer 3;  wherein the upper reinforcement member 12 is formed with a lower end bonding portion 18A formed lower than the upper side sill bonding portion 18A between the upper side sill bonding portions 18A adjacent to each other, wherein the lower reinforcement member 14 is formed with an upper end bonding portion 18A formed higher than the lower side sill bonding portions 18A between the lower side sill bonding portions 18A adjacent to each other and bonded to the lower end bonding portion 18A, wherein the lower end bonding portion 18A is formed alternately with the upper side sill bonding portion 18A in the upper reinforcement member 12, and wherein the upper end bonding portion 18A is formed alternately with the lower side sill bonding portions 18A in the lower reinforcement member 14; wherein the lower side sill bonding portions 18A is located to be spaced apart from the lower portion of the upper side sill bonding portion 18A;  wherein a connection portion for connecting the upper side sill bonding portion 18A to the lower end bonding portion 18A is formed in the upper reinforcement member 12, and wherein another connection portion for connecting the lower side sill bonding portions 18A to the upper end bonding portion 18A is formed in the lower reinforcement member 14;  wherein the connection portion of the upper reinforcement member 12 and the connection portion of the lower reinforcement member 14 are obliquely formed;  wherein a region surrounded by the upper side sill bonding portion 18A of the upper reinforcement member 12, the connection portion of the upper reinforcement member 12, the lower side sill bonding portions 18A of the lower reinforcement member 14, and the connection portion of the lower reinforcement member 14 is formed in a cylindrical shape penetrating in the width direction of the vehicle;  wherein a strength reinforcement groove 10 formed at a predetermined depth in the width direction of the vehicle is formed in at least one upper side sill bonding portion 18A of the plurality of upper side sill bonding portions 18A;  wherein the upper side sill bonding portion 18A is formed to be inclined upward by a predetermined distance from an end adjacent to a widthwise outside of the vehicle, and after the predetermined distance, formed to be inclined downward;  wherein the lower side sill bonding portions 18A is formed to be stepped so that a portion adjacent to a widthwise outside of the vehicle is formed higher than a portion adjacent to a widthwise inside of the vehicle;  wherein the upper side sill bonding portion 18A is bonded to the inside of the upper surface of the side sill inner 3 by welding, and wherein the lower side sill bonding portions 18A is bonded to the inside of the lower surface of the side sill inner 3 by welding; wherein a portion in which the upper side sill bonding portion 18A is welded to the inside surface of the upper surface of the side sill inner 3 is welded together with an end of a seat cross member; wherein the upper reinforcement member 12 and the lower reinforcement member 14 are manufactured by processing a steel material by hot stamping.  a side sill inner 3; a seat cross member having an end welded to an outside surface of the side sill inner 3; and a side sill reinforcement member 10 installed in a space between the side sill inner 3 and a side sill outer 3 and welded to an inside surface of the side sill inner 3, wherein: the side sill reinforcement member 10 has a plurality of portions each having a closed section, and portions of the plurality of portions are repeatedly formed in a longitudinal direction of the vehicle, and the side sill inner 3, the seat cross member, and the side sill reinforcement member 10 are simultaneously welded at the same portions. 

Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone : 571-272-6665